—Judgment, Supreme Court, Bronx County (Elbert Hinkson, J.), rendered September 9, 1994, convicting defendant, after a jury trial, of manslaughter in the first degree, and sentencing him, as a second felony offender, to a term of 121/2 to 25 years, unanimously affirmed.
Defendant’s claim that the trial court pressured the jury into rescinding its request for a readback of the entire trial testimony of two witnesses is unpreserved for appellate review and we decline to review it in the interest of justice (People v Hollis, 216 AD2d 17, lv denied 86 NY2d 796). Were we to review it, we would find it to be without merit. The court in no way sought to dissuade the jury from requesting a readback of the testimony (People v Owens, 214 AD2d 480). In fact, it was the foreperson who, upon being informed that any testimony requested by the jury would not be given to them in the form of a transcript but would be read back to them, stated that the jury would "have to be more specific”. The court responded meaningfully to the jury’s request by asking for clarification (People v Hawkins, 173 AD2d 358, lv denied 78 NY2d 1076). Concur—Milonas, J. P., Ellerin, Nardelli and Tom, JJ.